Filed 7/27/15 P. v. Patterson CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B261564

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA156695)
         v.

RONALD EVERRETT PATTERSON,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County, William C.
Ryan, Judge. Affirmed.
         Ronald Everrett Patterson, in pro. per.; and Richard B. Lennon, under appointment
by the Court of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.


                                          _______________________
       In 1998, a jury convicted Ronald Everrett Patterson of possession of a firearm by a
felon (Pen. Code, former § 12021, subd. (a)). In a bifurcated trial, the court found true
the special allegations that Patterson had suffered serious or violent felony convictions
for robbery in 1984 and for burglary, robbery and attempted murder in 1989 within the
meaning of the three strikes law (id., §§ 667, subds. (b)-(i), 1170.12). The trial court
sentenced Patterson to an indeterminate state prison term of 25 years to life.
       On September 30, 2014, the trial court denied with prejudice Patterson’s petition
for recall of sentence pursuant to Penal Code section 1170.126 on the ground Patterson
was ineligible for resentencing because one of his prior convictions was for attempted
murder. (Id., §§ 667, subd. (e)(2)(C)(iv)(IV), 1170.12, subd. (c)(2)(C)(iv)(IV), 1170.126,
subd. (e)(3).) Patterson appealed.
       We appointed counsel to represent Patterson on appeal. After examination of the
record, counsel filed an opening brief in which he raised no issues. On March 20, 2015,
we advised Patterson he had 30 days within which to personally submit any contentions
or issues he wished us to consider.
       On April 30, 2015, we received a six-page typed “supplemental brief” in which
Patterson claimed the trial court violated his constitutional right to equal protection by
denying his petition. Patterson does not dispute that his 1989 conviction for attempted
murder (Pen. Code, §§ 187, 664) makes him statutorily ineligible for resentencing. He
contends, however, that his culpability for that crime was limited because a codefendant
committed the actual attempted murder and because the trial court stayed Patterson’s
sentence on that crime. Patterson therefore argues the Proposition 36 exclusion for
persons convicted of certain crimes, including attempted murder (Pen. Code, § 1170.126,
subd. (e)(3)), was never intended to apply to persons such as himself.
       Further, Patterson maintains he has proven himself to be a nonviolent, low risk
petty offender, and his Fourteenth Amendment equal protection rights dictate that he
receive the same sentence as other similarly situated inmates who are second strike
offenders.



                                              2
       Patterson is not eligible for resentencing under Penal Code section 1170.126
because he was convicted of attempted murder, a crime excluding him from the
resentencing scheme. Patterson has not shown how the law’s delineation of exceptions to
the resentencing rule violates equal protection.
       We have examined the entire record and are satisfied Patterson’s attorney on
appeal has fully complied with the responsibilities of counsel and there are no arguable
issues. (See Smith v. Robbins (2000) 528 U.S. 259, 277-284 [120 S.Ct. 746, 145 L.Ed.2d
756]; People v. Kelly (2006) 40 Cal.4th 106, 118-119; People v. Wende (1979) 25 Cal.3d
436, 441-442.)


                                     DISPOSITION


       The order is affirmed.



                                                   STROBEL, J.*


We concur:



              PERLUSS, P. J.



              SEGAL, J.




*       Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                             3